The witness, John C. Webster, had stated all the facts connected with the impact of the cars, and, therefore, it seems to me it was competent for him to testify whether the impact was an ordinary one or of unusual violence. But as all the facts were laid before the jury by the witnesses with great particularity, the inference drawn by them as to the force of the impact of the cars would be as safe as if the witness had testified to his opinion, and, therefore, the exclusion of the question was harmless.
The following instruction seems to me to be unsound as a proposition of law applicable to this case: "That if the jury believe that notice was given of the backing of the train to couple on the car in which the plaintiff was working, but that Deaver, the fellow-servant, if he was such fellow-servant, of the plaintiff, failed to give or extend such notice to the plaintiff, and it was due to this negligence of a fellow-servant that the plaintiff received the alleged injuries, as the primary cause, then he cannot recover for this negligence of such fellow-servant. Of course, gentlemen of the jury, the defendant railroad company is charged as being the author of the plaintiff's injury — that is, that it was through the negligence of the railroad company that the man was injured. So, of course, it follows that if he was not injured by the negligence of the railroad company, as a proximate cause of his injury, but was injured by the negligence of some fellow-servant of his, a person with whom he was working, as well as by his own negligence, if that was a proximate cause of his injury, of course, he could not recover, and that is what the proposition means."
The plaintiff was not a servant of the defendant, but, as a licensee of defendant's car, was unloading machinery for *Page 62 
the Marlboro Cotton Mills, and was, therefore, a servant of the latter corporation. If Deaver, as an employee of the Marlboro Cotton Mills, was a fellow-servant of the plaintiff, I am unable to assent to the proposition that the defendant could shift to Deaver any duty it may have owed to the plaintiff to notify him to look out for the shock of the coupling of the cars. A servant assumes the risk of the due performance by his fellow-servant of the ordinary duties imposed by the common master on such fellow-servant, but clearly not of the due discharge of duties imposed or tasks assigned by another person with whom the injured servant had no contractual relation.
The question whether Deaver was a fellow-servant of the plaintiff in the common employment of the Marlboro Cotton Mills was left to the jury. Assuming he bore that relation to the plaintiff, the defendant's notice to him could not operate to discharge any duty it owed to the plaintiff. It seems to me that there should be a new trial for error of the Circuit Judge in charging to the contrary.
Whether such notice to Deaver would be sufficient to acquit the defendant of liability and shift the responsibility for any actionable negligence of Deaver to the Marlboro Cotton Mills, if Deaver was not a fellow-servant, but the representative of the cotton mills in the duty of assigning plaintiff a safe place to work, is an interesting question not made on the trial, and, therefore, not before the Court for decision. *Page 63